As filed with the U.S. Securities and Exchange Commission on September 23, 2013. UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 APPLICATION FOR AN ORDER PURSUANT TO SECTION 6(c) OF THE INVESTMENT COMPANY ACT OF 1940, AS AMENDED, GRANTING AN EXEMPTION FROM SECTION 19(b) OF THE 1940 ACT (File No.-) THE MEXICO EQUITY & INCOME FUND, INC. c/o U.S. BANCORP FUND SERVICES, LLC MILWAUKEE, WISCONSIN53202 Communications, Notice and Order to: Phillip Goldstein The Mexico Equity & Income Fund, Inc. c/o U.S. Bancorp Fund Services, LLC 615 East Michigan Street Milwaukee, Wisconsin53202 Copies to: Thomas R. Westle, Esq. Blank Rome LLP 405 Lexington Avenue, 23rd Floor New York, NY10174 (212) 885-5239 Cover Page for 20 Sequentially Numbered Pages (including Table of Contents and Exhibits) TABLE OF CONTENTS Page I. DESCRIPTION OF APPLICANT 1 II. RELIEF REQUESTED 2 III. REPRESENTATIONS OF THE APPLICANT 3 IV. JUSTIFICATION FOR THE REQUESTED RELIEF 4 A. RECEIPT OF THE ORDER WOULD SERVE STOCKHOLDER INTERESTS 4 B. THE FUND’S STOCKHOLDERS WOULD RECEIVE INFORMATION SUFFICIENT TO CLEARLY INFORM THEM OF THE NATURE OF THE DISTRIBUTIONS THEY ARE RECEIVING. 5 C. UNDER CERTAIN CIRCUMSTANCES, RULE 19B-1 GIVES RISE TO IMPROPER INFLUENCE ON PORTFOLIO MANAGEMENT DECISIONS, WITH NO OFFSETTING BENEFIT TO STOCKHOLDERS. 5 D. OTHER CONCERNS LEADING TO ADOPTION OF RULE 19B-1 ARE NOT APPLICABLE. 6 E. FURTHER LIMITATIONS OF RULE 19B-1. 7 F. GENERAL 8 V.
